Citation Nr: 1433164	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-48 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to August 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The RO in Providence, Rhode Island, now has jurisdiction over this appeal.

In July 2007, the RO denied service connection for hypertension.  The Veteran then filed a Notice of Disagreement (NOD) in September 2007 and a VA-9 Substantive Appeal in July 2008.  The RO issued a Statement of the Case (SOC) in September 2008.  In considering the procedural posture of the hypertension claim, the Board observes that the express wording of 38 U.S.C.A. § 7105(a) (West 2002) states that "appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished. . . ."  Id.  That notwithstanding, the United States Court of Appeals for Veterans Claims (Court), in Archbold v. Brown, 9 Vet. App. 124 (1996), found that the issuance of an SOC is not an absolute requirement for acceptance of a Substantive Appeal.  Where a written statement specifically identifies the issues appealed and contains specific arguments as to the errors made by the Agency of Original Jurisdiction (AOJ) in denying the claim, the Court held that such written statement would satisfy the criteria for a timely-filed Substantive Appeal, even if it is filed prior to issuance of the SOC, as the veteran would have until at least 60 days after the SOC was mailed to perfect the appeal.  Id. at 132.

 In applying the holding in Archbold to the procedural facts, the Board finds that the July 2008 VA Form 9 submitted by the Veteran, clearly identified the issue he was appealing, and when considered along with the Veteran's statements, there were specific arguments regarding the errors he believed had been made in denying his claim of service connection.  Therefore, to accord the Veteran a fair opportunity to prosecute the appeal of this discrete issue, the Board determines that the July 2008 VA Form 9 constitutes a valid and timely Substantive Appeal as set forth in Archbold.  Thus, the AOJ's subsequent issuance of the September 2008 SOC is deemed to have remedied any procedural deficiency by VA.  Accordingly, the issue of service connection for hypertension is properly before the Board.

The Veteran was scheduled for a Travel Board hearing in August 2011; however, in a July 2011 statement, the Veteran withdrew his hearing request and a pending claim involving his posttraumatic stress disorder (PTSD).

In December 2011 and September 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file.


FINDING OF FACT

Hypertension was not manifested during the Veteran's active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by his service-connected Type II diabetes mellitus.


CONCLUSION OF LAW

Service connection for hypertension, to include as secondary to the service-connected Type II diabetes mellitus, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in August 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board notes that the Veteran has not been provided notice of the requirements for establishing service connection on a secondary basis.  However, the Board finds that the Veteran, through his representative, demonstrated actual knowledge of the information and evidence necessary to substantiate his claim on a secondary service connection basis by way of the arguments made to the AOJ and communications to the Board.  The Board finds that there is no prejudicial error.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied in this case.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in June 2007 and January 2012, the results of which have been included in the claims file for review.  The examinations involved thorough examinations of the Veteran.  The Veteran was also afforded VA medical opinions in January 2012 and October 2012 by the VA examiner who examined the Veteran in January 2012.  The opinions involved reviews of the claims file and were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board notes that while VA examinations have been conducted, a medical opinion on the issue of direct service connection has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have hypertension or its associated symptoms during service and which does not reflect competent evidence showing a nexus between service and the hypertension, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

The Board is also satisfied as to substantial compliance with its December 2011 and September 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  These remands included scheduling the Veteran for another VA examination and medical opinion, which were provided to him in January 2012 and October 2012.   The remands also directed the AOJ to obtain the Veteran's recent treatment records, which were obtained and associated with his claims file.  Finally, the remands included readjudicating the claim, which was accomplished in the July 2012 and February 2013 Supplemental SOCs (SSOCs).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for hypertension, to include as secondary to the service-connected Type II diabetes mellitus.

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including cardiovascular-renal disease, to include hypertension, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in January 2012, the Veteran was diagnosed with hypertension.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to high blood pressure or hypertension.  The Veteran's active military service ended in August 1972. 

The first post-service relevant medical documentation of hypertension was at a June 1994 VA Medical Center (VAMC) treatment record, which documented the Veteran's blood pressure to be 159/105 and 167/129 and showed a diagnosis of hypertension.  At this visit, the Veteran did not tell the physician that his hypertension had been present since his active military service.  Again, the Veteran's active duty ended in 1972.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  There is no positive medical nexus evidence in the claims file.  As previously stated, a VA examination is not necessary in this case.  The treatment records do not provide any supporting evidence.  For all of these reasons, service connection on a direct basis is not warranted.

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 1994, over twenty years after the Veteran's military separation in 1972.  Further, the STRs do not show any complaints of or treatment for high blood pressure or hypertension.  When the Veteran was first treated post-service in 1994 for hypertension, he did not indicate that his hypertension had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for hypertension.  As stated above, the earliest post-service medical treatment records are dated from 1994, and the Veteran was separated from the active duty in 1972.  No diagnosis of hypertension was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

The Veteran also seeks service connection for hypertension, as secondary to his already service-connected Type II diabetes mellitus.

As noted above, the Veteran has satisfied the first element of secondary service connection (i.e., a current diagnosis).

The second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for Type II diabetes mellitus.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
The third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only nexus opinions of record on the issue of secondary service connection are negative.  

Specifically, at the June 2007 VA examination, the VA examiner stated that the Veteran was diagnosed with hypertension at the same time he was diagnosed with diabetes mellitus.  However, the examiner did not provide an opinion as to the etiology of the Veteran's hypertension.

The Veteran was afforded another VA examination in January 2012.  The examiner noted that the Veteran was diagnosed with hypertension in August 2006, and that, with medication, his blood pressure was in the normal range.  It was also noted that the Veteran did not have a history of diastolic blood pressure elevation predominantly of 100 or more.  The VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's hypertension was proximately due to or the result of the Veteran's service-connected Type II diabetes mellitus.  Moreover, the VA examiner found that it was less likely than not that the hypertension found on August 11, 2006, was aggravated by the Veteran's diabetes mellitus.  The rationale was that diabetes mellitus is thought to affect blood pressure through its effects on the kidney, and there was no evidence of impaired or abnormal renal function.  Therefore, the VA examiner concluded that it was less likely than not that the Veteran's hypertension was aggravated by his diabetes mellitus.

In its September 2012 remand, the Board found that further clarification was warranted by the January 2012 VA examiner.  The January 2012 VA examiner stated that the Veteran's hypertension diagnosed on August 11, 2006, was not related to his diabetes mellitus; however, the Board noted that the date of diagnosis written in the January 2012 VA examination was not consistent with the evidence of record.  Instead, at the June 2007 VA examination, the VA examiner stated that the Veteran was diagnosed with hypertension at the same time he was diagnosed with diabetes mellitus (i.e., 1994, as described above).  

Accordingly, a VA addendum medical opinion was obtained from the January 2012 VA examiner.  Specifically, in October 2012, the examiner re-reviewed the claims file and opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected Type II diabetes mellitus.  The examiner reasoned that the Type II diabetes mellitus and hypertension were both documented in June 1994.  At that time, the Veteran was treated with Lisinopril for hypertension and oral medication for his diabetes.  However, the examiner stated that these facts do not change the conclusion that there is no evidence that Type II diabetes mellitus caused or aggravated the Veteran's hypertension.  The examiner concluded that it is not simply the association of these two conditions (Type II diabetes mellitus and hypertension) that establishes a cause and effect relationship.  The examiner stated that the mechanism that diabetes mellitus causes or aggravates hypertension is thought to be due to effects of diabetes mellitus on the kidney.  However, the examiner noted that the Veteran's kidney function tests were normal.  For instance, the examiner pointed to the Veteran's recent kidney function test in January 2012, which showed BUN 11, Creat 0.9, MAB/Creat 28.4 (i.e., normal).  Therefore, the examiner found that there was no evidence that impaired renal function (due to diabetes mellitus) was responsible for the Veteran's hypertension.  The examiner added that the cause of hypertension is unknown, but statistically the most common cause is essential hypertension.  In summary, the examiner determined that, since the Veteran's renal function had always been and continued to be normal, there was no rationale to indicate that the Veteran's hypertension was due to diabetes mellitus or that his diabetes mellitus aggravated the hypertension beyond the natural progress of the disorder.  

The January 2012 and October 2012 VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided medical opinions that are supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The treatment records do not provide contrary evidence.  As such, service connection on a secondary basis is not warranted.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  A veteran is competent, even as a layperson, to attest to factual matters of which he or she has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Here, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case (i.e., whether the hypertension was caused or aggravated by the Type II diabetes mellitus and whether hypertension and/or high blood pressure manifested during service) fall outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such opinions.  The only medical opinions of record addressing these issues are negative.  No competent medical opinions linking his hypertension to his service-connected Type II diabetes mellitus or his active military service have been presented.  The VA examiner considered the Veteran's lay assertions in forming the medical opinions, but ultimately found that the Veteran's current hypertension was not related to his service-connected Type II diabetes mellitus.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for hypertension, to include as secondary to the service-connected Type II diabetes mellitus, is not warranted.


ORDER

Entitlement to service connection for hypertension, to include as secondary to the service-connected Type II diabetes mellitus, is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


